Opinion issued May 4, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–05–01052–CV
____________

IN RE COTTAGE GARDENS HOMEBUYERS’ ASSOCIATION, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Cottage Gardens HomeBuyers’ Association filed a petition for a writ
of mandamus complaining of Judge Benton’s September 21, 2005 and October 24,
2005 interlocutory orders dismissing relator’s claims against six of the defendants in
the underlying lawsuit.


  Relator lists the real parties in interest, which are not all of
the defendants in the underlying lawsuit, as: Allied Home Mortgage Capital
Corporation; Allpoints Services Corp. f/k/a Alltex Realty Service; American
Mortgage Network; Charlotte Broeshe; Clemmer & Associates ; Community Home
Loans; Family Home Providers; First Horizon Home Loan Corporation; First Magnus
Financial Corporation; Inline Development Corporation; Inline Utilities, LLC; Ben
Knipe; Michael P. Martz; MMRM, Ltd.; Network Funding Corporation; One Martz,
LLC; Rodriguez Appraisal Services; SouthTrust Mortgage Corporation; and
Sugarberry Place Phase II, Ltd.
          In the plaintiffs’ original petition and first amended petition, relator is
described as “an appellation of the individual plaintiffs” and relator “does not assert
any claims on its own behalf, nor any claim on behalf of others.”  The individual
plaintiffs in the underlying lawsuit have not appeared in this original proceeding.
          We deny the petition for a writ of mandamus.
 
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.